DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Response to Arguments

Applicants' arguments, filed December 22, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. While a modified grounds of rejection is set forth below, this rejection uses the same pieces of 

Applicants traverse the previous obviousness rejection on the grounds that the cited references do not teach or suggest a second hydrogel over a hydrogel/xerogel and provides no motivation to provide a second hydrogel. Claims 1 and 10 have also been amended to make clear that the enveloped structure has different spatial features than the collection of separate hydrogel particles, including a larger size or total volume as well as a smaller total exposed surface area. It is believed that the added language addresses the concerns in the previous Office Action as to the claims containing no limitations as to the absolute or relative amount of either the xerogel particles or amount of enveloping hydrogel that is present. Applicants believes that the Examiner’s assessment of the hypothetical combination of Sawhney and Jarrett highlights a distinction between the asserted combination and the present invention. The cited references do not teach an increase in volume or and that once the drug is in a hydrogel another enveloping hydrogel is present. Applicant recognized that hydrogel particles with proteins can create unwanted biological effects, likely as a result of stimulating the immune system by virtue of particle size, a problem that was not identified in the cited references. The cited references do not teach or suggest the claimed encapsulated structure which is sized to increase biocompatibility.
These arguments are unpersuasive. The Examiner is unclear what claim language requires any particular spatial features. The following phrases have been added to claim 1: “to form an enveloped structure” (also added to claim 10) which is 
    PNG
    media_image1.png
    282
    1277
    media_image1.png
    Greyscale
rightmost). 
The applied references teach the inclusion of particles comprising drug/protein in an additional matrix and the benefits that such an arrangement can have, including an increase in the biocompatibility of particles contained with a hydrogel compared to the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants also argue that one of ordinary skill in the art would not find a teaching in Sawhney as to an enveloping hydrogel that delays the release of the therapeutic protein by no more than 20%. The hypothetical system of Jarrett’s xerogels particles in Sawhney’s in situ forming hydrogel would not be expected to provide such a feature as each have a crosslinked matrix that affects the release of the drug. Absent Applicant’s own disclosure, there is no reason to expect that one of those crosslinked matrices, and in particular Sawhney’s hydrogel, would “not [be] essential to the control of the delivery process”. Baumann teaches neither the instantly claimed hydrogel/xerogel nor the therapeutic protein in a first hydrogel/xerogel, the second hydrogel, a covalently crosslinked hydrogel and does not remedy the lack of Sawhney and Jarrett of the instantly claimed first hydrogel/xerogel enveloped by a second hydrogel.
These arguments are unpersuasive. The presently claimed device allows for at least some change in the release of the therapeutic proteins from the enveloped system as compared to the un-enveloped system, with delays of less than 20% falling within the scope of the claim. Baumann discloses that protein release rate from PLGA nano- and micro-particles can be adjusted such that protein release from contained with a hydrogel blend was not diffusion limited. Sawhney discloses that crosslink density can be controlled in various manners and the crosslink density affects factors such as the elasticity of the material. Similarly, the release rate of the drug depends on a number of in situ as disclosed by Sawhney et al.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Amended claim 9 requires that the enveloped structure has about 5% to about 85% lower inflammation score compared to the collection of hydrogel particles. The disclosure as originally filed does not provide sufficient disclosure as while Table 2 reports inflammation scores, the data in table 2 is just one measure of inflammation (possible based on the scale in table 1) but the claims are open to any inflammation score, not just the particular test and rating scale used to generate the data in table 2. Additionally, the claims are open to any such change in inflammation at any time point and the data presented therein only related to a particular formulation of therapeutic agent, xerogel/hydrogel particles and enveloping hydrogels tested at 28 and 56 days. ¶ [0043] discusses increased biocompatibility of the encapsulated particles and inflammation is one aspect of biocompatibility. Therefore the single example and apparent percentage changes 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional page and line number wherein support may be found for the instant invention and/or explain how the limited disclosure provides sufficient support for the full scope of the claim.

Claims 23 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The cited locations do not provide support for enveloping hydrogel that remains essentially completely intact until essentially all of the therapeutic protein is released. The material is example 1 is stated to have “remained intact throughout the in vitro release experiment, so that the protein was forced to traverse through the envelope to reach the release media”. This does not provide support for the qualified claim language of “essentially completely intact” for the time period over which “essentially all of the therapeutic protein” is being released from the composite material. The in vitro experiment with a particular formulation of therapeutic agent, xerogel/hydrogel particles 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional page and line number wherein support may be found for the instant invention and/or explain how the limited disclosure provides sufficient support for the full scope of the claim.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “essentially completely intact” and “essentially all of the therapeutic protein” each claim are relative terms which renders the claim indefinite.  The terms "essentially completely intact" and “essentially all” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. These phrases indicate that not all of the protein need to be release before the intact-ness of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 6 – 11, 13, 17, 22 – 28 and 30 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2009/0017097) in view of Jarrett et al. (US 2013/0156752), Baumann et al. (J Cont Rel, 2009) and Sivakumaran et al. (Biomacromol, 2011).
Sawhney et al. discloses a crosslinked hydrogel formed in situ that releases a therapeutic agent that can be used to treat back-of-the-eye diseases (whole document, e.g., ¶ [0003]). Aqueous polymer precursors are combined ex vivo in flowable concentrations/viscosities with a drug and injected through a small gauge needle where the precursors form a crosslinked hydrogel in the eye (¶ [0003]) and can be administered using any convenient means, including a syringe, cannula, trocar or catheter (¶ [0103]). The implants can be intravitreally injected to a subject (e.g., figure 7 and ¶ [0073]). The precursor materials are polymerizable and include crosslinkers and some will react via condensation polymerization that typically can be achieved by reacting molecules incorporating alcohol, amine or carboxylic acid functional groups (¶ [0028]). Precursors can have 2 - 100 with each arm having a terminus with 6 or 8 armed precursors exemplified having hydrophilic arms (e.g., PEG) with the molecular weight of the arms being about 1,000 to about 40,000 (¶ [0041]). Precursors with at least two monomers can serve as crosslinkers since each monomer can participate in the formation of different growing polymer chains (¶ [0033]). As many electrophilic-nucleophilic reactions consume the electrophilic and nucleophilic functional groups, a 
Xerogel particles with an encapsulating hydrogel material are not specifically disclosed.
Jarrett et al. discloses a xerogel that comprises a protein powder or other water soluble biologic powder dispersed in the xerogel matrix that after hydration, controllably releases the protein over time (whole document, e.g., ¶ [0019]). As shown in figure 1A, removal of solvent from the gel results in the production of a xerogel that forms a hydrogel when exposed to water (also ¶ [0019]. The matrix protects the protein from cells, enzymatic denaturation and unwanted local reactions and since it is in a substantially solid state until being released by solvation, the protein is protected from denaturation, autohydrolysis, proteolysis and local chemical reactions that can cause a loss of effectiveness or creation of antigenicity (¶ [0019]). The xerogel-water soluble biologic material may be formed into a desired shape (figure 1a, ¶ [0039]). When particles are the desired shape, very fine control of size is available, and explicitly in vivo (¶ [0048]). Kits or systems for making hydrogels from xerogels can be prepared so that the xerogels are stored in the kit and made into a hydrogel when needed for use with patient and the xerogel may be applied in a xerogel form and the xerogel can be supplied in several different forms (¶ [0145]). Similar to the teachings of Sawhney, the hydrogel or organogel can be made from a variety of precursor polymers that are crosslinked with each other by a variety of polymerization reaction types (¶ [0078] onward) including PEG-diacrylate (¶ [0087]). Suitable material include PEG copolymers (¶ [0032], see also ¶ [0146] onward). The hydrogels/organogels can be made from precursors (¶ [0081] onward), and those precursors can have 2 – 100 arms with each arm having a terminus with some embodiment having between 3 and 300 arms, with narrower ranges of 4 – 16 and 8 – 100 or at least 6 arms also being disclosed (¶ [0096]). Hydrogels can be prepared using a multi-armed precursors with a first set of functional groups and a low molecular weight precursor with a second set of functional groups (¶ [0097]). The 6 or 8 armed precursor can have hydrophilic arms (e.g., PEG) with the molecular weight of the arms being about 1,000 to about 40,000 (¶ [0097). The precursors for crosslinking can have functional groups that react with each other (¶ [0104 onward), including electrophilic groups such as carbodiimidazole or n-hydroxysuccinimidyl ester (¶ [0105])and electrophilic group such as succimide, succinimide ester, n-hydroxysuccinimide, maleimide, succinate, nitrophenyl carbonate, aldehyde, vinylsulfone, azide, hydrazide, isocyanate, diisocyanate, tosyl, tresyl, or carbonyldiimidazole (embodiments 29 and 30 
Baumann et al. disclose a series of hydrogel blends (HAMC) comprised of hyaluronan (HA) and methyl cellulose (MC) designed for independent delivery of one or more drugs using a combination of fast-diffusion controlled release of dissolved solutes from the HAMC itself and slow drug release from poly(lactide-co-glycolide) (PLGA) particles dispersed within the gel (whole document, e.g., abstract). The hydrogel provides a platform for localized release over the life of the material, but the about 4 - 7 day degradation time suitable for neuroprotective delivery strategies was unsuitable for drug delivery over the time period of 2 – 4 weeks that is necessary for regenerative strategies (p 206, col 1, ¶ 1). A material suitable for longer term release is reported utilizing combination of a high molecular weight blend of HA and MC (HMW HAMC) that remains injectable and stable for more than 28 days in vitro with dispersed PLGA nano- and micro-particles (p 206, col 1, ¶ 2). The proteins EGF, IgG and α-chymotrypsin and the small molecule dbcAMP were loaded into the particles (section 2.7). A sieving effect is mostly likely to be observed for high molecular weight protein but both IgG (150 kg/mol) and α -chymotrypsin (25 kg/mol) were able to diffuse from the HMW HAMC relatively quickly with complete release occurring in about 24 hours (section 3.3).  The rate is advantageous as being slow enough to allow for prolonged release of dissolved 
Sivakumaran et al. discloses the while hydrogels hold tremendous promise for drug delivery and modification of the crosslinking density can control the average pore size and thus the rate of drug diffusion but there difficulties in administering hydrogel compositions in vivo outside a surgical setting (p 4112, col 1). This can be partially addressed by in situ gelling, but other issues remain as many properties required for good biocompatibility are detrimental to effective drug delivery (p 4112, col 1). Entrapment of nanoscopic or macroscopic structures insides hydrogels can improve loading or prolong delivery of the target drug (p 4112, col 2, ¶ 1). Microgel embedded hydrogels are particularly interesting from a drug delivery perspective because the limitations of both microgels and hydrogels can be mitigated by combination into a soft nanocomposite (p 4112, col 2, ¶ 2). The hydrogel can mask any issues regarding particle biocompatibility because the particles will be able to “hide” within the hydrogel while the bulk of the hydrogel network prevents migration of the microgels from the 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate xerogel particles as in Jarrett et al. into the hydrogel product that polymerize in situ and methods of using such products disclosed by Sawhney et al.. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sawhney et al. discloses that encapsulated therapeutic agents such as proteins can be added to a material that will polymerize in situ. The xerogels of Jarrett et al. encapsulate the proteins while protecting the proteins from denaturation, autohydrolysis, proteolysis and local chemical reactions that can cause a loss of effectiveness of create antigenicity.  The xerogel particles with then hydrate in the 
The selection of the polymeric materials and the electrophiles and nucleophilic groups contained therein from those that are taught as suitable by the applied prior art is well within the skill of the person of ordinary skill in the art. Multi-arm precursors with 
As to the requirement of crosslinking the enveloping hydrogel to the hydrated xerogel (hydrogel) particles, that depends on the functional groups that are selected for crosslinking in the preparation of the xerogel particles and hydrogel precursors (e.g., the electrophiles and nucleophiles). The generic electrophile and nucleophiles taught by the applied prior for use in the preparation of each of the elements of the claimed composition overlap with each other and electrophiles and nucleophiles generally react with each other. That and the absence of any teaching that all of the functional groups in precursor material used to form the xerogel particles must be reacted, any unreacted electrophiles in the xerogel particles can react with nucleophiles present in the hydrogel precursor and unreacted nucleophiles present in the xerogel particles can react with electrophiles present in the hydrogel precursor, meeting this limitation of the instant claim.
"A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") MPEP 2111.04 The wherein clause relating to biocompatibility merely characterizes the results of those steps and . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant’s request for consider filing a terminal disclaimer when the claims are otherwise found allowable in response to the non-statutory obviousness-type double patenting over US Patent Nos. 8,535,705 and 9,125,807 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent No. 8,535,705 and 9,125,807 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent Nos. 8,535,705 and 

Claims 1, 2, 6 – 11, 13, 17, 22 – 28 and 30 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 8,535,705 in view of Jarrett et al. (US 2013/0156752), Baumann et al. (J Cont Rel, 2009) and Sivakumaran et al. (Biomacromol, 2011). The claims of US’705 recite a method of forming a hydrogel in situ by reactions of precursors to from a hydrogel (claim 1). PEG can be part of the precursor (claim 10).
The presence of a therapeutic protein in xerogel particles within the hydrogel are not claimed although the treatment of the medical condition of “drug delivery” is claimed (claim 4).
Jarrett et al., Baumann et al. and Sivakumaran et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate xerogel particles as in Jarrett et al. and Baumann et al. into the methods of US’807 and the products that will result from carrying out that method are claimed in the instant application.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Jarrett et al. discloses encapsulated therapeutic agents such as proteins can be added used to deliver drugs and the addition of such particle to the hydrogel of US’705 will result in a material that will MPEP 2113 The release profile can be tailored and enveloping hydrogels that do not significantly alter the release rate at the 50% cumulative release point can be provided that will decrease the burst release to provide for more protein to be available for delivery over an extended period of time. 
The wherein clause relating to biocompatibility merely characterizes the results of those steps and thus is not entitled to weight in construing the claim as the altered biocompatibility will necessarily occur when the xerogel/hydrogel particles are enveloped by the enveloping hydrogel. That the biocompatibility of particles entrapped within a larger hydrogel was also already appreciated as disclosed by Sivakumaran et al.

Claims 1, 2, 6 – 11, 13, 17, 22 – 28 and 30 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 9,125,807 [the patent that issued from the application of the PGPub used in the  in view of Jarrett et al. (US 2013/0156752), Baumann et al. (J Cont Rel, 2009) and Sivakumaran et al. (Biomacromol, 2011). 
The claims of US’807 recite a method of treating an ophthalmic disease by crosslinking in situ a hydrogel composition with a therapeutic agent (claim 1). The hydrogel can further comprise a plurality of particles that comprise the therapeutic agent (claim 7). Reviewing the specification to determine the materials that can be used shows the PEG containing materials can be used as the precursor (col 4, ln 9 – 10).
The claims do not recite the particles of therapeutic agent are a xerogel.
Jarrett et al., Baumann et al. and Sivakumaran et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate xerogel particles as in Jarrett et al. into the methods of US’807 and the products that will result from carrying out that method.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because US’807 claims encapsulated therapeutic agents such as proteins can be added to a material that will polymerize in situ, resulting in a second material that at least partially coats the first materials as required by the instant claims. 
The particular therapeutic agent and the solubilities and sizes of those agents will determine the release profile of these materials and that release profile would be routinely optimized by the person of ordinary skill in the art. For example, the release rate of an encapsulated water soluble material encapsulated would be influenced by the nature of the material entrapping the drug itself and the additional material that forms a hydrogel in situ. A relatively hydrophobic encapsulating material would delay release of MPEP 2113 The release profile can be tailored and enveloping hydrogels that do not significantly alter the release rate at the 50% cumulative release point can be provided that will decrease the burst release to provide for more protein to be available for delivery over an extended period of time.
The wherein clause relating to biocompatibility merely characterizes the results of those steps and thus is not entitled to weight in construing the claim as the altered biocompatibility will necessarily occur when the xerogel/hydrogel particles are enveloped by the enveloping hydrogel. That the biocompatibility of particles entrapped within a larger hydrogel was also already appreciated as disclosed by Sivakumaran et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618